department of the treasury internal_revenue_service washington d c date number release date uil cc psi cam-101395-99 memorandum for industry director natural_resources construction lm nrc from branch chief branch office of associate chief_counsel passthroughs special industries cc psi subject withdrawal of application_for change in method_of_accounting in accordance with section a of revproc_2002_1 2002_1_irb_1 this chief_counsel_advice advises you that a taxpayer within your division has withdrawn its form_3115 application_for change in accounting_method pursuant to sec_6110 of the internal_revenue_code this chief_counsel_advice may not be used or cited as precedent legend b c d e f x y this chief_counsel_advice advises you that a form_3115 dated c filed on behalf of b is withdrawn b did not give any reason for the withdrawal b had requested to change its method of determining salvage_value for depreciable assets described in asset cla sec_49 electric utility transmission and distribution cam-101395-99 facilities of revproc_72_10 1972_1_cb_721 and its successors that were placed_in_service from through and depreciated under the class_life_asset_depreciation_range_system cladr provided in sec_1_167_a_-11 of the income_tax regulations hereinafter these assets are referred to as t d assets presently b estimated the salvage_value of these t d assets to be x percent by taking a six-year average of salvage realized or recognized on property retired during the six years before b did not update this estimate for each succeeding taxable_year b proposes to use a salvage_value of y percent for the t d assets at issue which b states is the estimate used by the utility industry this change would have been effective beginning with the taxable_year beginning d at the time of the withdrawal b had been advised of our tentatively adverse position and had been granted a conference of right on e to discuss its proposed change we are tentatively adverse to b’s proposed change for the following reasons b had elected cladr for its eligible_property placed_in_service from through accordingly b has consented to and agreed to apply all the provisions of sec_1_167_a_-11 for these assets sec_1_167_a_-11 sec_1_167_a_-11 prescribes the rules for salvage_value under the elective cladr the term salvage_value is defined in sec_1_167_a_-11 as meaning gross_salvage_value as defined in sec_1_167_a_-11 less the amount if any by which the gross_salvage_value is reduced by application of sec_167 of the internal_revenue_code of sec_1_167_a_-11 provides that the salvage_value of each vintage_account of the taxable_year shall be estimated by the taxpayer at the time the election to apply cladr is made upon the basis of all facts and circumstances existing at the close of the taxable_year in which the account is established for cladr elections sec_1_167_a_-11 provides that the salvage_value established by the taxpayer for a vintage_account will not be redetermined if it is reasonable this regulation further provides that the salvage_value established by the taxpayer will be deemed to be reasonable unless there is sufficient basis in the facts and circumstances existing at the close of the taxable_year in which the account is established for a determination of an amount of salvage_value for the account that exceeds the salvage_value established by the taxpayer for the account by an amount greater than percent of the unadjusted_basis of the account at the close of the taxable_year in which the account is established sec_1_167_a_-11 also provides that a determination of salvage_value shall include all determinations at all levels of audit and appellate proceedings and as well as all final determinations within the meaning of sec_1313 cam-101395-99 in the present case b determined the salvage_value for the vintage accounts for the t d assets at issue to be x percent and now proposes to change to a salvage_value that is less than x percent accordingly pursuant to sec_1_167_a_-11 the salvage_value of x percent originally established by b is deemed to be reasonable and therefore should not be redetermined b proposes to use a salvage_value of y percent which b states is the estimate used by the utility industry in establishing salvage_value estimates general industry experience may be used until the taxpayer has adequate experience upon which to base the estimate b however had adequate experience to base its estimate of salvage_value and therefore general industry experience is unacceptable in this case in its letter dated f b stated that it is in the process of developing an estimate of salvage based upon the facts and circumstances that existed as of the close of the taxable_year for each year in which the cladr election was made at the time of the withdrawal b had not submitted those estimates to us we note that to the extent that b sells or otherwise disposes of assets retired to a materials_and_supplies account or a construction work-in-process account those facts must be reflected in estimating salvage_value if you have any questions on this matter do not hesitate to call charles b ramsey charles b ramsey
